Citation Nr: 0007951	
Decision Date: 03/23/00    Archive Date: 03/28/00

DOCKET NO.  96-06 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Evaluation of idiopathic thoracic rotoscoliosis with 
osteoarthritis of the thoracic spine, currently evaluated as 
10 percent disabling.  

2.  Entitlement to service connection for a cervical spine 
disorder, leg pain, carpal tunnel syndrome, and lateral 
epicondylitis as secondary to the service-connected 
disability of idopathacic rotoscoliosis with osteoarthritis 
of the thoracic spine.  

3.  Entitlement to individual unemployability.  


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., Esquire


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1953 to April 
1955.

This appeal arose from a July 1995 and a November 1997 rating 
decision of the North Little Rock, Arkansas, Department of 
Veterans Affairs (VA), Regional Office (RO), which denied 
entitlement to the requested benefits.  


FINDINGS OF FACT

1.  The veteran's service-connected idiopathic thoracic 
rotoscoliosis with osteoarthritis of the thoracic spine is 
manifested by cervical thoracic kyphosis with flexion to 30 
degrees, extension to 30 degrees and rotation to the right 
and left to 30 degrees; and inclination to the right and left 
to 15 degrees.  

2.  The veteran has not been shown by competent medical 
evidence to suffer from cervical spine disorder, leg pain, 
carpal tunnel syndrome, and lateral epicondylitis, which can 
be related to his service-connected idiopathic thoracic 
rotoscoliosis with osteoarthritis of the thoracic spine.  

3.  The veteran's only service-connected disability, 
idiopathic thoracic rotoscoliosis with osteoarthritis of the 
thoracic spine, is assigned a 10 percent disability 
evaluation.  


CONCLUSIONS OF LAW

1.  An evaluation in excess of 10 percent for idiopathic 
thoracic rotoscoliosis with osteoarthritis of the thoracic 
spine is not warranted.  38 U.S.C.A. §§ 1155, 7104 (West 
1991); 38 C.F.R. §§ 3.321(b)(1), 4.2, 4.7, 4.10, 4.40, 4.45, 
4.59, Diagnostic Codes 5003-5290-5291-5295 (1999).

2.  The veteran has not presented evidence of a well-grounded 
claim for service connection for cervical spine disorder, leg 
pain, carpal tunnel syndrome, and lateral epicondylitis.  38 
U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.310(a) (1999).  

3.  The criteria for a total disability rating for 
compensation based on unemployability have not been met.  38 
U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 4.16(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Idiopathic Thoracic Rotoscoliosis 

The veteran's claim is well grounded within the meaning of 38 
U.S.C.A. § 5107(a).  That is, he has presented a claim, which 
is plausible.  It is also found that all relevant facts have 
been properly developed.  The record is devoid of any 
indication that there are other records available which 
should be obtained.  Therefore, no further development is 
required in order to comply with the duty to assist mandated 
by 38 U.S.C.A. § 5107(a).

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings, which 
is based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1999).  
When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).

In determining the disability evaluation, the VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, that requires that each disability be 
viewed in relation to its history and that there be an 
emphasis placed upon the limitation of activity imposed by 
the disabling condition, and 38 C.F.R. § 4.2 which requires 
that medical reports be interpreted in light of the whole 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  38 C.F.R. § 4.10 states that, in cases of functional 
impairment, evaluations are to based upon lack of usefulness, 
and medical examiners must furnish, in addition to 
etiological, anatomical, pathological, laboratory and 
prognostic data required for ordinary medical classification, 
full description of the effects of the disability upon a 
person's ordinary activity.  This evaluation includes 
functional disability due to pain under the provisions of 38 
C.F.R. § 4.40.  These requirements for the evaluation of the 
complete medical history of the claimant's condition operate 
to protect claimants against adverse decision based upon a 
single, incomplete or inaccurate report and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

In evaluating a service-connected disability involving a 
joint rated on limitation of motion, the Board must also 
consider functional loss due to weakness, fatigability, 
incoordination or pain on movement of joints under the 
provisions of 38 C.F.R. § 4.45 (1999).

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  Sciatic neuritis is not 
uncommonly caused by arthritis of the spine.  The intent of 
the schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. § 
4.59 (1999).

The Board notes that while the regulations require review of 
the recorded history of a disability by the adjudicator to 
ensure an accurate evaluation, the regulations do not give 
past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

We note that where an appeal has been perfected as to the 
assignment of the initial rating following the initial award 
of service connection, the Board is required to evaluate all 
the evidence of record reflecting the period of time between 
the effective date of the initial grant of service connection 
until the present.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

a.  Evidence

Service connection for idiopathic thoracic rotoscoliosis with 
osteoarthritis of the thoracic spine was granted in July 
1995, and assigned a 10 percent evaluation, effective July 
1990.  

The VA examined the veteran's dorsal spine in November 1994.  
He stood erect with a slight thoracic kyphosis present.  The 
veteran bent forward to the extent that he slightly flexed 
the thoracic spine and extended slightly the thoracic spine.  
Right and left lateral bending was minimal motion in the 
thoracic area.  There was no marked tenderness to palpation 
of any one of the thoracic spine.  X-rays of the thoracic 
spine showed a minimal scoliosis in the mid-thoracic spine, 
the etiology was undetermined, as there was no evidence of 
fracture or dislocation either recent or old that the 
examiner could detect.  On the lateral view there was 
spurring and lipping, particularly in the mid-thoracic spine 
area and to some degree the upper thoracic spine area.  

The examiner stated that the veteran reported an injury to 
the T4 vertebra prior to his entry into service.  He stated 
that service aggravated the thoracic spine injury causing him 
pain.  The examiner indicated that he had degenerative 
changes in the thoracic spine which were slightly more than 
one would expect in someone the veteran's age, although not 
excessive for a man his age.  

In letters dated November 1994 and January 1995 a private 
physician wrote that the veteran had arthritis of the spine 
in 1953.  He stated that the veteran also had residuals of a 
"crack back" type football injury and scoliosis of the dorsal 
spine.  Other possible diagnoses would be lupus 
erythematosus, rheumatoid arthritis and juvenile epiphysitis 
or Scheuermann's Disease.  The private physician indicated 
that the physical exertion of basic training was 
contraindicated in-patients with residuals of this type of 
football injury due to aggravation of that condition.  He 
wrote that it was doubtful that his scoliosis was aggravated 
by those activities.  The private physician rated the 
veteran's functional loss at 20 percent.  

At the December 1994 RO hearing the veteran testified that he 
had a back injury prior to service but it did not interfere 
with his employment.  He stated that within in two to three 
weeks of starting basic training he began to have back pain 
which persisted daily throughout service.  The veteran 
referred to treatment in service and special considerations 
to help him complete basic training and in his duty 
assignments.  He reported that one of the service doctors 
suggested to him that he stay in service so that he could 
receive treatment for his back but the veteran wanted to go 
home.  The veteran testified that the doctor advised him to 
file for disability as soon as he got back home.  He 
presented proof that he was discharged from the reserves 
almost two years earlier that scheduled due to his 
disability.  

The veteran' dorsal spine was examined by VA in February 
1995.  The physical examination was the same as previously 
and the interpretation of the X-rays was the same as 
previously.  The diagnosis was mild idiopathic scoliosis, 
having developed at the age of 14 through 17 years and 
terminated when the veteran was skeletally mature at 17.  
This was a mild compensated idiopathic thoracic 
rotoscoliosis, which was well compensated.  The examiner also 
diagnosed osteoarthritis of the thoracic spines.  This was 
wear and tear change over a period of time.  The mild 
scoliosis that was present hastened degenerative changes as 
there were different pressures placed on specific areas and 
these tended to wear faster.  

Another VA examination of the veteran was performed in April 
1997.  The veteran was able to disrobe skillfully in the 
standing position.  He showed a kyphosis with the apex at 
about T10.  This kyphosis was estimated at about 30 degrees.  
It was difficult to measure.  He showed a range of motion of 
50 degrees of flexion, side bending was 30 degrees to the 
right and left, and no extension was possible.  Rotation 
showed a range of 50 degrees.  To percussion the veteran was 
tender at the level of T7 in the midline.  

The veteran was asked to do coordinated movements using the 
upper extremities and trunk.  It was at this time that he 
manifested at least 50 degrees of rotation to the right and 
left.  

X-rays were done of the cervical and thoracic spine.  The 
veteran had a very mild scoliosis.  It was difficult to 
attempt to measure it because it was minimal.  The apex was 
directed to the left side at the center of T9.  He had the 
kyphosis described and on the films this measured 
approximately 10 to 15 degrees.  A calcific deposition was 
noted on the anterior aspect of T9 and T8.  Spurring was 
noted on the following anterior surfaces: T10, 9, 8 and 7 and 
also 5, 4, and 3.  

There was no swelling or no muscle spasm.  However, the 
extremes of the range of motion that he accomplished actively 
caused him to express that at that point of the end of the 
ranges, he had pain.  The veteran had restriction to perform 
normal working movements of the body with normal excursions 
relative to his age and strength capabilities.  He possessed 
coordination even, though it was limited, and also his 
endurance, as he described it would indicate limitation.  The 
degree of functional loss due to pain would be represented by 
the restriction of range of motion when one considers the 
thoracic spine only.  One must remember that this veteran had 
a degenerative process in is neck.  He now has symptoms in is 
shoulders and is receiving therapy in the left upper 
extremity.  The total picture serves to reduce the veteran's 
functional capabilities.  There was no evidence of atrophy of 
disuse.  

The impression was a degree of limitation of motion of the 
thoracic spine.  The veteran had a restriction of the 
expected range of motion of the entire spinal unit.  Flexion 
forward restriction was estimated as being 15 degrees, 
extension was limited 40 degrees, lateral flexion was limited 
10 degrees.  However he was capable of a functional degree of 
rotation.  When considering the veteran's range of motion one 
must consider his age.  The diagnoses were development 
kyphosis thoracic spine, not due to a single isolated 
incident of trauma and degenerative spondylitis, thoracic 
spine.  

The VA examined the veteran in September 1997.  X-rays of the 
thoracolumbar spine extending from T1 to L2 showed a cervical 
thoracic kyphosis when these films were combined with the 
cervical views.  These curves were so minimal that without 
special viewing it would be impossible to accurately measure.  
The examiner estimated them to be less that 15 degrees.  They 
were compensated in that the curves equaled each other.  The 
curve had an apex at the center of T9 with the apex being 
directed to the left.  The kyphosis was present at T8 and T9 
with spur formation at 7-8 and 9-10 along the vertebral body 
edges anteriorly.  The impression was mild cervical thoracic 
scoliotic curve.  

VA treatment records show that the veteran was seen in March 
1998 for complaints of thoracic back pain.  Spinal motions 
were decreased.  The assessment was chronic back/myofascial 
pain without trigger points.  A thoracic X-ray was taken to 
rule out compression fracture.  It was unremarkable only for 
anterior spurring throughout the thoracic spine.  The veteran 
subsequently underwent physical therapy for chronic 
myofascial pain in his neck and upper back in July 1998.  

b.  Analysis

According to the applicable criteria, arthritis due to 
trauma, substantiated by X-ray findings, is rated as 
degenerative arthritis.  38 C.F.R. Part 4, Code 5010 (1999).  
Degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion.  38 C.F.R. Part 4, Code 5003 
(1999).

Moderate or severe limitation of motion of the dorsal spine 
warrants a 10 percent evaluation.  38 C.F.R. Part 4, Code 
5291 (1999).

According to 38 C.F.R. Part 4, Code 5295 (1999), a 20 percent 
disability evaluation is warranted for lumbosacral strain 
with muscle spasm on extreme forward bending and loss of 
lateral spine motion.  A 40 percent evaluation requires 
severe symptoms, with listing of the whole spine to the 
opposite side, positive Goldthwait's sign, marked limitation 
of forward bending in the standing position, loss of lateral 
motion with osteoarthritis changes, or narrowing or 
irregularity of the joint space, or with some of the above 
with abnormal mobility on forced motion.

The Board finds that the veteran's thoracic spine disability 
has been appropriately rated; there is no evidence of 
ankylosis, spinal cord involvement, abnormal mobility 
requiring a neck brace, or demonstrable deformity of the 
vertebral bodies.  The current evaluation contemplates severe 
limitation of thoracic spine motion; as such, the Board is of 
the opinion that the rating currently assigned adequately 
compensates the veteran for the functional impairment, to 
include pain, actually caused by the thoracic spine disorder, 
separate from the nonservice-connected cervical spine 
pathology.  38 C.F.R. § 4.10.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).

The veteran's service-connected idiopathic thoracic 
rotoscoliosis with osteoarthritis of the thoracic spine is 
manifested by decreased spinal motions, anterior spurring 
throughout the thoracic spine, mild cervical thoracic 
scoliotic curve and subjective complaints of pain.  In 
November 1994 the veteran stood erect with a slight thoracic 
kyphosis present.  He bent forward to the extent that he 
slightly flexed the thoracic spine and extended slightly the 
thoracic spine.  Right and left lateral bending was minimal 
motion in the thoracic area.  There was no marked tenderness 
to palpation of any one of the thoracic spine.  X-rays of the 
thoracic spine showed a minimal scoliosis in the mid-thoracic 
spine, there was no evidence of fracture or dislocation 
either recent or old that the examiner could detect.  On the 
lateral view there was spurring and lipping, particularly in 
the mid-thoracic spine area and to some degree the upper 
thoracic spine area.  In February 1995 the physical 
examination was the same as previously and the interpretation 
of the X-rays was the same as previously.  The diagnosis was 
mild idiopathic scoliosis.  The examiner also diagnosed 
osteoarthritis of the thoracic spines.  This was wear and 
tear change over a period of time.  The mild scoliosis that 
was present hastened degenerative changes as there were 
different pressures placed on specific areas and these tended 
to wear faster.  

Based on this evidence, we conclude that the range of motion 
for the dorsal spine was moderately restricted.  However, 
whether the range of motion limitation for the dorsal spine 
is moderate or severe, under Diagnostic Code 5291, a 10 
percent evaluation is warranted for either moderate or severe 
limitation of motion of the dorsal spine.  Given these facts, 
the Board is of the opinion that the functional loss 
experienced by the veteran is productive of no more than 
moderate impairment.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).

Diagnostic Code 5293, pertaining to intervertebral disc 
syndrome, does not allow the veteran a higher rating since he 
does not have disc disease.  In April 1997 the veteran had a 
very mild scoliosis.  He had kyphosis, which measured 
approximately 10 to 15 degrees.  A calcific deposition was 
noted on the anterior aspect of T9 and T8.  The September 
1997 X-rays revealed a mild cervical thoracic scoliotic 
curve.  In March 1998 the X-rays were unremarkable only for 
anterior spurring throughout the thoracic spine.  The X-rays 
of the veteran's thoracic spine did not show intervertebral 
disc disease.  

The evidence does not show muscle spasm on extreme forward 
bending and loss of lateral spine motion; listing of the 
whole spine to the opposite side, positive Goldthwait's sign, 
marked limitation of forward bending in the standing 
position, loss of lateral motion with osteoarthritis changes, 
or narrowing or irregularity of the joint space, or with some 
of the above with abnormal mobility on forced motion.  In 
April 1997 the veteran was able to disrobe skillfully in the 
standing position.  He showed a range of motion of 50 degrees 
of flexion, side bending was 30 degrees to the right and 
left, and no extension was possible.  Rotation showed a range 
of 50 degrees.  To percussion the veteran was tender at the 
level of T7 in the midline.  There was no swelling or no 
muscle spasm.  However, the extremes of the range of motion 
that he accomplished actively caused him to express that at 
that point of the end of the ranges, he had pain.  A higher 
evaluation under diagnostic code 5295 is not warranted.  

The Board has considered, in light of DeLuca v. Brown, 8 Vet. 
App. 202 (1995), the provisions of 38 C.F.R. §§ 4.40 and 
4.45.  An increased rating is not warranted under these 
provisions, as no additional factors affecting limitation of 
motion were shown on medical examination, to warrant 
assignment of a rating in excess of the maximum allowable 
rating for limitation of motion of the dorsal spine.  

Although the veteran believes that a higher evaluation is 
warranted the actual objective findings do not support an 
increased rating for idiopathic thoracic rotoscoliosis with 
osteoarthritis of the thoracic spine.  The Board finds that 
the preponderance of the evidence is against the claim and, 
therefore, an increased rating is not warranted at this time.  

II.  Secondary Service Connection

The threshold question to be answered is whether the 
appellant has presented evidence of a well-grounded claim; 
that is, one which is plausible.  If he has not presented a 
well-grounded claim, his appeal must fail and there is no 
duty to assist him further in the development of his claim 
because such additional development would be futile.  38 
U.S.C.A. § 5107(a) (West 1991); Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).  As will be explained below, it is found that 
his claim is not well grounded.  

Under the applicable criteria, service connection may be 
granted for disabilities, which are proximately due to, or 
the result of a service-connected disease or injury.  38 
C.F.R. § 3.310(a) (1999).

The veteran has claimed that he suffers from a cervical spine 
disorder, leg pain, carpal tunnel syndrome, and lateral 
epicondylitis, which he has stated is directly related to his 
service-connected idiopathic thoracic rotoscoliosis with 
osteoarthritis of the thoracic spine.  

a.  Evidence 

The veteran's service medical records make no mention of any 
injuries to or diseases of the cervical spine, legs, wrists 
or elbows.  

In November 1965 the VA examined the veteran.  The 
examination revealed that the right shoulder was depressed as 
compared to the left. However, the functional muscle mass and 
strength about the shoulders appeared to be clinically equal.  
The range of motion of the cervical spine was carried through 
a complete range.  

Between June 1973 and June 1985 the veteran was seen by 
private physicians for neck pain and numbness and pain in the 
left arm.  The diagnoses included degenerative arthritis of 
the cervical spine.  

In February 1985 the veteran was admitted to a private 
hospital for complaints of neck and right arm pain.  The 
private physician noted that the veteran's present episode of 
pain in his neck and right arm began in 1984 when the veteran 
experienced the onset of pain in his left arm.  He received 
outpatient therapy since that time with little improvement.  
The veteran underwent a posterior cervical laminectomy in the 
past.  Upon examination he moved in a normal active fashion 
and had bilateral trapezius and occipital tenderness.  The 
veteran limited movements of his neck in all directions.  The 
admitting diagnosis was possible cervical disc.  The chest X-
ray was normal.  Cervical spine films revealed mild 
degenerative changes at C5-6 and C6-7.  Cervical spondylosis 
was more pronounced at C5-6.  The computed tomography showed 
a large osteophyte at C7.  The discharge diagnosis was 
cervical spondylosis.  

In a letter dated May 1985 a private physician wrote that the 
veteran showed clinical symptoms of cervical nerve root 
compression in February 1985.  

Private medical records indicate that the veteran received 
physical therapy for his upper back, shoulders and lower back 
between April 1990 and August 1990.  

VA treatment records dated March 1992 to July 1998 show that 
the veteran was seen for chronic myofascial pain in the upper 
back and physical therapy.  

In a letter dated May 1992 a private physician wrote that he 
and his partner had treated the veteran since 1974 for 
progressive neck, shoulder and arm pain.  The September 1974 
X-rays revealed cervical spondylosis.  This was a 
degenerative condition fairly well localized initially at the 
C5-6 level, which would have had to have been at least five 
to ten years plus in age in that severe spondylitic changes 
would not have appeared over a year or two.  The private 
physician opined that it certainly could date back to the 
early 1950's based on the chart notes made in 1974.  He 
commented that usually when one saw a localized injury such 
as this without generalized arthritic change there had been a 
previous injury of some type ten to twenty years previously 
which would have lead to a progressive deterioration of that 
disc over many years to finally result in spondylosis.  The 
private physician opined that certainly the cervical nerve 
root damage that the veteran had was compatible with the back 
injury he received while on active duty.  Although the 
private physician could not definitely connect these without 
the records prior to that time the history was certainly one 
that was compatible with what the veteran described.  The 
private physician operated on the veteran's neck from the 
anterior approach in 1985 and his partner operated on the 
veteran from the posterior aspect in the late 1970's.  

Another VA examination of the veteran was performed in April 
1997.  The cervical area showed a five-inch scar in the 
midline, well healed and a two-inch scar at the base of the 
right neck.  He was able to do them rhythmically, but with 
some complaints of pain.  The veteran was asked about 
physical activities.  He did not do physical exercises and 
had a 200-yard walking capability; his legs tired and his 
hips had numbness.  If he rested this sensation disappeared 
and he was able to continue his walk.  Stair climbing was 
difficult for a similar reason.  X-rays of the cervical spine 
showed fusion of the interbodytype between C5, 6 and 7.  The 
level of C6 and 7 was indistinct as far as definite bone 
organization.  Foraminal encroachment was developing at C4-5.  
The diagnosis was remote cervical fusion, C4, 5 and 6; 
symptomatic left upper extremity due to the remote cervical 
fusion.  

VA treatment records dated June 1997 to November 1997 show 
that the veteran was seen for chronic degenerative joint 
pain, bilateral shoulder pain and complaints of elbow pain.  

A VA neurologist examined the veteran in September 1997.  He 
ambulated with a cane and there was mild atrophy of the 
intrinsic hand muscles bilaterally including the thenar 
muscles.  He had approximately 90 percent normal strength of 
the intrinsic hand muscles on the left side.  In addition, 
there were approximately 90 percent of the left quadriceps 
femoria muscle.  Otherwise strength and muscle tone were 
within normal limits.  Pinprick sensation was decreased over 
the fourth and fifth digits bilaterally in the distribution 
of the ulnar nerves, over the palms in the distribution of 
the median nerves bilaterally, in the left upper extremity in 
the distribution of C6 dermatome and in the left lower 
extremity in the L3 or L4 dermatome.  Proprioception and 
touch were intact.  

Biceps tendon jerk on the right was average and absent on the 
left.  Triceps tendon jerks were somewhat diminished and 
symmetrical.  Patellar tendon jerk was somewhat diminished on 
the right and absent on the left.  Achilles tendon jerks were 
somewhat diminished and symmetrical.  Plantar response was 
flexor bilaterally.  

X-rays of the wrists bilaterally showed that bony and soft 
tissue structures appeared normal.  X-rays of the elbows 
revealed that the articular surfaces and the joint space at 
both elbows appeared unremarkable.  There was no joint 
effusion.  

The impressions were chronic pain with evidence of left C6 
radiculopathy; chronic low back pain with evidence of a left 
L3-L4 radiculopathy; bilateral carpal tunnel syndrome with 
onset within the past five years and bilateral ulnar 
neuropathy with onset within the past five years.  The 
neurologist opined that the chronic neck pain was related to 
the veteran's traumatic arthritis of the cervical spine.  

The September 1997 VA examination of the cervical spine 
revealed a 5-inch midline cervical scar, which was well 
healed.  There was a 2-inch scar at the base of the right 
neck.  Flexion was to 30 degrees, extension was to 30 degrees 
and rotation to the right and left was to 30 degrees.  
Inclination to the right and left was 15 degrees.  X-rays of 
the cervical spine revealed fusion between the bodies of C5 
and C6 with degenerative discopathy between C6 and C7.  
Foraminal encroachment was present bilaterally at C5 and C6 
level.  The findings being seen on the views with the patient 
rotated to the left side.  It was felt that there were more 
areas of irregularity in the forearm on this projection than 
on the others.  The impressions were cervical spine 
degenerative arthritis with foraminal encroachment, C6-C7, 
remote cervical fusion, C5-C6.  

Evaluation of the veteran's lower extremities revealed them 
to be warm and red to the touch.  The examiner was unable to 
palpate a dorsalis pedis or posterior tibial vessel on either 
side or to detect hair follicles.  The veteran had slight 
edema of the ankle area bilaterally.  His writs presented a 
complete range of motion and percussion over the carpal 
tunnel produced no tingling or pain.  Sensory evaluation 
revealed no involvement of sensation in the hands, either the 
right or the left.  The veteran had no failure of intrinsic 
musculature.  The left elbow showed a complete range of 
motion, 0 to 135 degrees.  The veteran indicated the lateral 
epicondyle as being the point of his pain.  

X-rays of the wrists were negative, and views of the elbows 
revealed no pathological process.  X-rays of the pelvis were 
negative for atherosclerosis in the distal aorta or iliac 
system.  The hip joint space was narrowed.  The sacroiliac 
joints were open.  The impressions were leg pain thought to 
is due to degenerative changes in the lumbar area; bilateral 
carpal tunnel, by report; and lateral epicondylitis, right.  

The examiner commented that he did not believe that the 
veteran's idiopathic cervical thoracic rotoscoliosis produced 
the leg pain, carpal tunnel or epicondylitis.  In his 
opinion, the scoliosis did not produce the lesions in the 
cervical spine.  The kyphosis that the veteran has could 
account for the degenerative changes at the level of the 
kyphosis.  This did not produce the symptoms in the areas 
outlined above, but could cause local pain at the thoracic 
level only.  

The examiner indicated that the changes that had occurred in 
the cervical spine were capable of producing the restriction 
in range of motion in the cervical spine that the veteran 
demonstrated, which in turn, reduced the veteran's function 
and could produce pain in the base of the neck and along 
specific nerve root distributions.  This would not cause 
epicondylitis or carpal tunnel syndrome.  

At the March 1999 RO hearing the veteran testified that he 
has experienced pain in the lower extremities since 1966, 
indicating onset approximately eleven years subsequent to 
termination from active duty.  He stated that he experienced 
circulatory problems in the lower extremities.  The veteran 
reported that he injured his cervical spine at the time he 
injured his thoracic spine while on active duty and he 
described his current symptomatology and surgical history 
since 1972.  He testified that bilateral epicondylitis began 
in approximately 1985 following cervical surgeries and 
recounted symptoms of numbness and paresthesia pain.  The 
veteran reported a three to five year carpal tunnel syndrome 
history, which was manifested by tingling and loss of 
sensation in the fingertips.  He stated that air splints were 
used.  

b.  Analysis

Initially, in order to establish service connection, the 
following three elements must be satisfied: 1) the existence 
of a current disability; 2) the existence of a disease or 
injury in service, and 3) a relationship or nexus between the 
current disability and a disease contracted or an injury 
sustained in service.  Caluza v. Brown, 7 Vet. App. 498 
(1995); Grivois v. Brown, 6 Vet. App. 136 (1994); Grottveit 
v. Brown, 5 Vet. App. 91 (1993); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).

In the instant case, it is noted that leg pain thought to be 
due to degenerative changes in the lumbar area; bilateral 
carpal tunnel, by report; and right lateral epicondylitis has 
been diagnosed.  However, the examiner commented during the 
September 1997 VA examination that he did not believe that 
the veteran's idiopathic cervical thoracic rotoscoliosis 
produced the leg pain, carpal tunnel or epicondylitis.  In 
his opinion, the scoliosis did not produce the lesions in the 
cervical spine.  The kyphosis did not produce the symptoms in 
the areas outlined above, but could cause local pain at the 
thoracic level only.  Therefore, despite the presence of 
current disabilities, there is no objective evidence of link 
between the current disabilities and the service-connected 
idiopathic thoracic rotoscoliosis with osteoarthritis of the 
thoracic spine.  While the veteran believes that such a 
relationship exists, he is not competent, as a layperson, to 
render such an opinion.  See Espiritu, supra.

The appellant has not informed VA of the existence of any 
specific evidence germane to any claim at issue that would 
complete an incomplete application for compensation, i.e., 
well ground an otherwise not well grounded claim, if 
submitted.  Consequently, no duty arises in this case to 
inform that appellant that his application is incomplete or 
of actions necessary to complete it.  See 38 U.S.C.A. § 
5103(a) (West 1991); Beausoleil v. Brown, 8 Vet. App. 459, 
465 (1996); Johnson v. Brown, 8 Vet. App. 423, 427 (1995); 
cf. Robinette v. Brown, 8 Vet. App. 69 (1995) (when a claim 
is not well grounded and claimant inform VA of the existence 
of certain evidence that could well ground the claim, VA has 
duty under 38 U.S.C.A. § 5103(a) to inform claimant that 
application for compensation is incomplete and to submit the 
pertinent evidence).

It is also found that there is no prejudice to the veteran in 
denying this claim as not well grounded, even though the RO 
decision was on the merits.  Edenfield v. Brown, 8 Vet. App. 
384 (1995).

III.  Individual Unemployability

According to the applicable criteria, total disability 
ratings for compensation may be assigned, when the schedular 
rating is less than total, when the disabled person is, in 
the judgment of the rating agency, unable to secure or follow 
a substantially gainful occupation as a result of service-
connected disabilities: Provided, That, if there is only one 
such disability, this disability shall be ratable at 60 
percent or more.  38 C.F.R. § 4.16(a) (1999).

In the instant case, the veteran is service-connected for 
idiopathic thoracic rotoscoliosis with osteoarthritis of the 
thoracic spine, which has resulted in moderately severe 
disability.  This disability has been evaluated as 10 percent 
disabling (which has been upheld by this decision).  
Therefore, the evidence clearly shows that he is not 
currently entitled to consideration of a total disability 
rating pursuant to the above-noted regulation.


ORDER

An evaluation in excess of 10 percent for idiopathic thoracic 
rotoscoliosis with osteoarthritis of the thoracic spine is 
denied.  Service connection for a cervical spine disorder, 
leg pain, carpal tunnel syndrome, and lateral epicondylitis 
is denied.  A total disability rating for compensation based 
on unemployability is denied.





		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

 

